DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-18, the examiner found no reference in the prior art that disclosed or rendered obvious an apparatus comprising: processing circuitry is configured to: 
determine a focal-spot size of X-rays in second moving picture imaging performed in accordance with an operation input to the operating unit after a first moving picture imaging, based on an output of an X-ray detector in the first moving picture imaging performed in accordance with an operation input to the operating unit; and 
determine a focal-spot size of X-rays in third moving picture imaging performed in accordance with an operation input to the operating unit after the second moving picture imaging, based on an output of the X-ray detector in the second moving picture imaging and including all limitations recited in independent claim 1.
As per claim 19 and dependent claim 20, the examiner found no reference in the prior art that disclosed or rendered obvious an apparatus comprising:
processing circuitry is configured to select a filter to be inserted into a path from a plurality of filters based on at least one of a pixel size in an X-ray detector, a pixel size in an X-ray image based on an output of the X-ray detector, or a size of an X-ray irradiation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884